—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 21, 1999, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was not totally unemployed during the period in question. The record establishes that claimant, a mechanic by trade, would spend several hours a day at his brother’s automotive repair business performing a variety of chores. Although claimant received no remuneration during the period in question, testimony established that claimant nevertheless performed these duties with an expectation that he would eventually become a partner in his brother’s business. Under these circumstances, we find no reason to disturb the Board’s decision (see, Matter of Vargas [Commissioner of Labor], 260 AD2d 790; Matter of Smith [Commissioner of Labor], 253 AD2d 961). Furthermore, inasmuch as claimant failed to inform the local unemployment insurance office about his activities despite having attended an orientation session and receiving an unemployment insurance information *702handbook, claimant was properly assessed a recoverable overpayment of benefits.
Mercare, J. P., Crew III, Peters, Spain and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.